DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, and 10 are pending for examination.  Claim 4 was cancelled in claim amendments filed 08/25/2021.  Claim 9 was cancelled in preliminary amendments filed 05/31/2018.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments below fix purely-typographical errors in the claims.
The application has been amended as follows:

1. A log analysis system for performing analysis of an analysis target log including a periodic log output at a cycle, the log analysis system comprising:
at least one memory storing instructions;
and at least one hardware processor configured to execute the instructions to implement:
	determining a data form of each of logs included in the analysis target log from at least one of an electronic device and a program of the electronic device;

	determining the cycle for each data form based on the temporal frequency of appearance from the at least one of the electronic device and the program of the electronic device; [[and]]
	extracting, out of the logs, a log which is included in a time range including the cycle as the periodic log for each data form and, based on the data form and the cycle of the periodic log, generating information used as a reference as to whether or not the log is abnormal; and
	determining the cycle by converting the temporal frequency of appearance into a frequency distribution, extracting a peak having an intensity greater than or equal to a predetermined threshold in the frequency distribution, and converting a frequency of the peak into time.

7. The log analysis system according to claim 1, wherein the at least one hardware processor is further configured to execute the instructions to implement:
aggregating the temporal frequency of appearance of the logs for each of combinations of the data form and a variable value included in the logs, and
based on the temporal frequency of appearance, determining the cycle for each of the combinations of the data form and the variable value.

8. A log analysis method for performing analysis of an analysis target log including a periodic log output at a cycle, the log analysis method comprising:

aggregating a temporal frequency of appearance of the logs for each data form;
determining the cycle for each data form based on the temporal frequency of appearance from the at least one of the electronic device and the program of the electronic device; [[and]]
extracting, out of the logs, a log which is included in a time range including the cycle as the periodic log for each data form and, based on the data form and the cycle of the periodic log, generating information used as a reference as to whether or not the log is abnormal; and
determining the cycle by converting the temporal frequency of appearance into a frequency distribution, extracting a peak having an intensity greater than or equal to a predetermined threshold in the frequency distribution, and converting a frequency of the peak into time.

10. A log analysis system for performing analysis of an analysis target log including a periodic log output at a cycle from at least one of an electronic device and a program of the electronic device, the log analysis system comprising:
at least one memory storing instructions; and
at least one hardware processor configured to execute the instructions to implement:
	recording information including a data form determined from the periodic log included in a time range including the cycle and the cycle;

	outputting a determination result obtained by determining whether or not the log to be determined is abnormal based on the information including the data form and the cycle; and
	determining the cycle by converting the temporal frequency of appearance into a frequency distribution, extracting a peak having an intensity greater than or equal to a predetermined threshold in the frequency distribution, and converting a frequency of the peak into time.


Allowable Subject Matter
Claims 1-3, 5-8, and 10 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 10 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 8, and 10: “…determining the cycle by converting the temporal frequency of appearance into a frequency distribution, extracting a peak having an intensity greater than or equal to a predetermined threshold in 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 7-17 of the Remarks paperwork, filed 08/25/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-3, 5-8, and 10 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of Claims 1-3, 5-8, and 10 have been withdrawn. 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114